Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 06/16/2020.
Claims 1-16 are pending in the application.
Examiner’s Remark
The Examiner discussed filing a Terminal Disclaimer and proposed amendment to compact prosecution; however, Applicant’s representative declined at this time.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,014. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is the same as claim 1 of the parent case except for words variation. 

Current Application: 16/902,785
16/374,497 (PAT 10,721,014)
15/101,546 (PAT 10,248,329)
1. A method performed by a wireless device for performing an uplink control channel transmission in a serving cell in a wireless communications network when the wireless device is configured with a set of serving cells based on Radio Resource Control (RRC) and Medium Access Control Elements (MAC CE) signalling, comprising the serving cell, in the wireless communications network, the method comprising: 
determining a number of serving cells of the set of serving cells being the number of serving cells that the wireless device has been scheduled on based on at least one of the group consisting of: a received Downlink assignment from a network node, a semi-persistent scheduling configuration, and a dynamic scheduling signalling from the network node; 


selecting an uplink control channel format from a set of uplink control channel formats for uplink control channel transmissions based on the determined number of serving cells; and 

performing the uplink control channel transmission in the serving cell using the selected uplink control channel format
1. A method performed by a wireless device for performing an uplink control channel transmission in a serving cell in a wireless communications network when the wireless device is configured with a set of serving cells in the wireless communications network comprising the serving cell, the method comprising 



determining a number of serving cells of the set of serving cells that are relevant to consider when performing the uplink control channel transmission in the serving cell, wherein the set of serving cells comprises at least one serving cell which is autonomously de-activated by the wireless device and which is not included in the number of serving cells that are relevant to consider; 

selecting an uplink control channel format from a set of uplink control channel formats for the uplink control channel transmission based on the determined number of serving cells; and 

performing the uplink control channel transmission in the serving cell using the selected uplink control channel format; wherein the number of serving cells that are relevant to consider when performing the uplink control channel transmission is determined based on one or more of the group consisting of: the number of serving cells in the set of serving cells that the wireless device has been scheduled on; and the serving cell in which the uplink control channel transmission is to be performed and one or more serving cells that are mapped to the serving cell in which the uplink control channel transmission into be performed.
1. A method performed by a wireless device for performing an uplink control channel transmission in a serving cell in a wireless communications network when the wireless device is configured with a set of serving cell(s) in the wireless communications network, the method comprising 



determining a number of serving cells of the set of serving cell(s) that are relevant to consider when performing the uplink control channel transmission in the serving cell; 






selecting an uplink control channel format from a set of uplink control channel formats for uplink control channel transmissions based on: the determined number of serving cells, one or more threshold values for the determined number of serving cells, and an existence of and/or a length of a periodic Channel State Information, CSI, in the wireless device; and 

performing the uplink control channel transmission in the serving cell using the selected uplink control channel format.



2. The method according to claim 1, wherein the number of serving cells of the set of serving cells is the number of serving cells that the wireless device has been scheduled on within a configured time period.

2. The method according to claim 1, wherein the number of serving cells that are relevant to consider when performing the uplink control channel transmission is determined to be one or more of the following: the number of serving cells in the set of serving cell(s) that are currently activated in the wireless device, the number of serving cells in the set of serving cell(s) that have been indicated to be activated by a network node in the wireless communications network, the number of serving cells in the set of serving cell(s) that have been added, or configured, for the wireless device by a network node in the wireless communications network, the number of serving cells in the set of serving cell(s) that the wireless device have been scheduled on, the number of serving cells in the set of serving cell(s) that the wireless device have been scheduled on within a determined period of time, and the serving cell in which the uplink control channel transmission is to be performed and one or more serving cells that are mapped to the serving cell in which the uplink control channel transmission is to be performed.



3. The method according to claim 2, wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats based on one or more threshold values for the determined number of serving cells.
2. The method according to claim 1 wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats based on one or more threshold values for the determined number of serving cells.
3. The method according to claim 1, wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed according to one or more of the following: at the beginning of the next subsequent subframe in the wireless communications network, at the beginning of the next subsequent radio frame in the wireless communications network, according to information received from a network node in the wireless communications network, upon or after the expiry of a timer for switching the uplink control channel format for uplink control channel transmissions, and at a fixed or predetermined time instant.



4. The method according to claim 3, wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats further based on the existence of and/or the length of a periodic Channel State Information (CSI) in the wireless device.
3. The method according to claim 2 wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats further based on the existence of and/or the length of a periodic Channel State Information, CSI, in the wireless device.




5. The method of claim 4, wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed according to at least one of the group consisting of: - at the beginning of a next subsequent subframe in the wireless communications network, - at the beginning of a next subsequent radio frame in the wireless communications network, - according to information received from the network node in the wireless communications network, - upon or after the expiry of a timer for switching the uplink control channel format for the uplink control channel transmissions, and - at a fixed or predetermined time instant.
4. The method according to claim 1 wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed according to one or more of the group consisting of: at the beginning of a next subsequent subframe in the wireless communications network; at the beginning of a next subsequent radio frame in the wireless communications network; according to information received from a network node in the wireless communications network; upon or after the expiry of a timer for switching the uplink control channel format for the uplink control channel transmission; and at a fixed or predetermined time instant.




6. The method according to claim 5, wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed based on a configuration of the serving cell.
5. The method of claim 1 wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed based on a configuration of the serving cell
4. The method according to claim 1, wherein the uplink control channel transmission in the serving cell using the selected uplink control channel format is performed based on the configuration of the serving cell.



7. The method according to claim 6, further comprising receiving information indicating the set of uplink control channel formats for the uplink control channel transmissions from the network node in the wireless communications network.
6. The method of claim 1 further comprising: receiving information indicating the set of uplink control channel formats for the uplink control channel transmission from a network node in the wireless communications network.
5. The method according to claim 1, further comprising receiving information indicating the set of uplink control channel formats for uplink control channel transmissions from a network node in the wireless communications network.



8. The method according to claim 7, wherein the information is received in an RRC message.
7. The method according to claim 6 wherein the information is received in a Radio Resource Control, RRC, message.
6. The method according to claim 5, wherein the information is received in a Radio Resource Control, RRC, message.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2014/0241295 A1) in view of Heo et al. US 2013/0301439 hereinafter Heo and further in view of Yamada et al. (US 2012/0113827 A1) hereinafter Yamada.

Regarding claim 1. Tang discloses A method performed by a wireless device for performing an uplink control channel transmission in a serving cell in a wireless communications network, [0021]: a user equipment/device for performing physical uplink control channel format transmission, when the wireless device is configured with a set of serving cells based on Radio Resource Control (RRC) and Medium Access Control Elements (MAC CE) signalling, comprising the serving cell, in the wireless communications network, [0035], [0038], [0048], [0049]: uplink control channel (PUCCH)) in multiple serving cells, the method comprising: (however, there is no teaching of cells based on Radio Resource Control (RRC) and Medium Access Control Elements (MAC CE) signalling. Although it is noted that this is in the preamble, the Examiner shows that this is known in the art; the Examiner cites Heo et al. US 2013/0301439 hereinafter Heo discloses wireless device configured with a set of serving cells based on Radio Resource Control (RRC) and Medium Access Control Elements (MAC CE) signalling, [0095]: UE using radio resource control (RRC) signaling, and a medium access control (MAC) control element (CE). The reason is that it would have been obvious to one of ordinary skill in the art at before the effective filing date to modify Tang with Heo to provide selectively performance or change of serving cell by using indication message communicated to the UE via Medium Access Control (MAC) Control Element (CE) or RRC signaling; see Abstract and [0052].
selecting an uplink control channel format from a set of uplink control channel formats for uplink control channel transmissions based on the determined number of serving cells; and 
performing the uplink control channel transmission in the serving cell using the selected uplink control channel format, Tang [0049], [0051], [0052]: choosing/selection of one of physical uplink control channel (PUCCH) Format, according to determined cells of the multiple cells/ activated cells of the multiple serving cells; furthermore, [0064] discloses that for a determined multiple serving cells, a channel format (uplink control channel (PUCCH) Format) is selected.
However, Tang as modified with Heo does not disclose determining a number of serving cells of the set of serving cells being the number of serving cells that the wireless device has been scheduled on based on at least one of the group consisting of: a received Downlink assignment from a network node, a semi-persistent scheduling configuration, and a dynamic scheduling signalling from the network node.
Yamada discloses determining a number of serving cells of the set of serving cells being the number of serving cells that the wireless device has been scheduled on based on at least one of the group consisting of: a received Downlink assignment from a network node, a semi-persistent scheduling configuration, and a dynamic scheduling signalling from the network node, [0076]: a user equipment (UE) 104 determines the number of configured serving cells, and signaling to use either physical uplink control channel (PUCCH) Format 1a/1b with channel selection or physical uplink control channel (PUCCH) Format 3 for transmission; in addition [0108] and fig. 9: monitor 902 a set of physical downlink control channel (PDCCH) candidates on multiple serving cells 185 (received Downlink assignment from a network node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tang and Heo with Yamada to provide selectively performance based on the information carried. 
Regarding claim 9, see rejection of claim 1.

Regarding claim 2. Tang does not explicitly disclose but Tang as modified with Yamada discloses, wherein the number of serving cells of the set of serving cells is the number of serving cells that the wireless device has been scheduled on within a configured time period, [0076]: a user equipment (UE) 104 determines the number of configured serving cells, and signaling to use either physical uplink control channel (PUCCH) Format 1a/1b with channel selection or physical uplink control channel (PUCCH) Format 3 for transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tang and Heo with Yamada to provide selectively performance based on the information carried. 
Regarding claim 10, see rejection of claim 2.

Regarding claim 3. Tang discloses, wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats based on one or more threshold values for the determined number of serving cells, [0034], [0037]: uplink control format selection: 102, the user equipment selects one of the first physical uplink control channel format and the second physical uplink control channel format to transmit the feedback information; selection is based on threshold values: for instance, [0037] discloses: the first threshold and smaller than or equal to a second threshold, the user equipment selects the first physical uplink control channel format to transmit the CSI of the multiple cells; see also [0038], [0039], [0051]-[0054].
Regarding claim 11, see rejection of claim 3.

Regarding claim 4. The method according to claim 3, wherein the uplink control channel format for the uplink control channel transmission is selected from the set of uplink control channel formats further based on the existence of and/or the length of a periodic Channel State Information (CSI) in the wireless device, fig. 1 and step 102, the user equipment selects one of the first physical uplink control channel format and the second physical uplink control channel format to transmit the feedback information; [0035]-[0036]: selection of one physical uplink control channel format based on load (length) of the Channel Status Information (CSI), with CSI of multiple cells reported in one subframe reported in one subframe [0049] (that is CSI is reported every subframe/period).
Regarding claim 12, see rejection of claim 4.


Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        6/15/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414